DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 5 is objected to because of the following informality:  In the amended claims, claim 5 is marked as (Original) but is missing text from the original claim, thus the proper status is amended.  See MPEP 714 “(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
  For purposes of examination, the Examiner will interpret claim 5 to read “The door handle device according to claim 4, further comprising a second connector connected with the first connector, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Waltz et al, US Patent 6552659 (hereinafter Waltz) and in view of Ohya et al., US Patent 4662115 (hereinafter Ohya).
Regarding claim 1, Waltz teaches it is known the art for a door handle device to comprise: a panel (2) fixed to a vehicle door (1); and a handle lever (31) rotatably supported (col 4, lines 52-56) on the resin panel (Fig 3) via a rotation support (5), wherein the rotation support comprises a conductive part (5a; col 2, lines 53-62; col 4, line 45 – col 5, line 59) configured to form an electrostatic capacitance between the conductive part and a finger operating the handle lever (the instant application specification, page 6, line 20, para 30, defines being electrically conductive as enabling electrostatic capacitance changes between a lever and a finger).
Waltz teaches a panel fixed to a vehicle door but is silent on the panel material so Waltz does not teach a resin panel.  
Ohya teaches a known vehicle door structure where it is known in the art for the door panel to be made from resin (1; col 3, lines 16-17).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use KSR rationale (A) to modify Waltz’s door panel to be made from Ohya’s door panel resin since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, a door panel made from resin. Doing so would have introduced a known material into door design & assembly and provided additional functional and aesthetic capabilities.  
Regarding claim 2, Waltz in view of Ohya teaches the door handle device according to claim 1, wherein the rotation support, comprises a support receiving portion (Waltz 6) disposed on the resin panel; and a support portion (Waltz 30) disposed on the handle lever and rotatably supported by the support receiving portion (Waltz Fig 3), and wherein the conductive part comprises a first electrode (Waltz 9a; Fig 2a) disposed on the support receiving portion and a second electrode (Waltz 9b; Fig 2a) disposed on the support portion. 

    PNG
    media_image1.png
    469
    620
    media_image1.png
    Greyscale

Annotated Excerpt #1 Fig 3, Waltz

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Waltz, US 6552659 (hereinafter Waltz) in view of Ohya et al., US Patent 4662115 (hereinafter Ohya) as applied to claim 2 above, and in further view of Papanikolaou et al., US PG Pub 20150137531 (hereinafter Papanikolaou).
Regarding claim 3, Waltz in view of Ohya teaches the door handle device according to claim 2, wherein the second electrode is connected with the first electrode to be rotatable while contacting with the first electrode (Waltz Fig 2a) but, while Waltz teaches electrical connections, Waltz is silent on wherein the first electrode is connected with an electric wire electrically connected to an outside component (Waltz 4; col 4, lines 52-65).
Papanikolaou also teaches a known door latch system, where it is well known in the art to use wires to provide electrical connections between multiple components (paras 22-26) such that Papanikolaou teaches wherein the first electrode is connected with an electric wire electrically connected to an outside component.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use KSR rationale (A) to connect Waltz’s electrically conductive coupling element to outside components using wires as demonstrated by Papanikolaou since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, an electrical connection using wires.  Doing so would have allowed known electrical assembly techniques to continue being used with new electrical hardware being introduced.
Regarding claim 4, Waltz in view of Ohya teaches the door handle device according to claim 2, wherein the support receiving portion (Waltz 5) comprises a first connector fit into (Waltz 5 into 30; col 4, lines 45-48; col 6, lines 6-13) and connected with the support portion (Waltz 30). [Please note, rejections for claims 4 and 5 rely on a different interpretation of Waltz from earlier claims]

    PNG
    media_image2.png
    324
    440
    media_image2.png
    Greyscale

Annotated Excerpt #2 Fig 3, Waltz
Regarding claim 5, Waltz in view of Ohya and further in view of Papanikolaou teaches the door handle device according to claim 4, further comprising a second connector (5 to 4; col 4, lines 45-48; col 6, lines 6-13) connected with the first connector (Fig 2a; Annotated Excerpt #2 Fig 3-Waltz), but, while Waltz teaches electrical connections, Waltz is silent wherein the second connector is connected with an electric wire electrically connected to an outside component (4; col 4, lines 52-65).  
Papanikolaou, also teaches a known door latch system, wherein is well known in the art to use wires to provide electrical connections between multiple components (paras 22-26) such that Papanikolaou teaches wherein the first electrode is connected with an electric wire electrically connected to an outside component.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use KSR rationale (A) to connect Waltz’s electrically conductive coupling element to outside components using wires as demonstrated by Papanikolaou since all the claimed elements were known in the prior 
It is noted above this claim does not contain the proper status identifier and mark up, however in the spirit of compact prosecution, the original claim is addressed here.
Regarding claim 6, Waltz in view of Ohya teaches the door handle device according to claim 2, wherein the support receiving portion (Waltz 6) is unrotatably fixed to the resin panel (Figs 3 & 9; col 6, lines 14-21).  The purpose of Waltz 6 is to seal the passage of Waltz 5 through the Waltz 2 which separates the vehicle door’s wet cell from the dry cell.  Because of the importance of stopping any water leakage through the sealed opening, the Examiner believes Waltz 6 is also sealed to Waltz 2 making it unrotatably fixed.  (Waltz col 4, lines 26-33).  Waltz teaches electrical connections but is silent on the first electrode of the support receiving portion is connected with an electric wire electrically connected to an outside component (4; col 4, lines 52-65; Annotated Excerpt Fig 3 - Waltz).
Papanikolaou teaches a known door latch system, where it is well known in the art to use wires to provide electrical connections between multiple components (paras 22-26) such that Papanikolaou teaches wherein the first electrode of the support receiving portion is connected with an electric wire electrically connected to an outside component.
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use KSR rationale (A) to connect Waltz’s electrically conductive coupling element to outside components using wires as demonstrated by Papanikolaou since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results, an electrical connection using wires.  Doing so would have allowed known electrical assembly techniques to continue being used with new electrical hardware being introduced.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waltz , US Patent 6552659, in view of Ohya et al., US Patent 4662115 (hereinafter Ohya), as applied to claim 1 above, and further in view of Ueno et al., US PG Pub 20110012378 (hereinafter Ueno).
Regarding claim 7, Waltz teaches the door handle device according to claim 1.
Waltz does not teach wherein the handle lever comprises an insulator and a metal coating layer formed on a surface of the insulator.
Ueno teaches a known vehicle door handle, where it is well known in the art for the handle lever to comprise an insulator (50) and a metal coating layer (55) formed on a surface of the insulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waltz’s handle to have the electrically active surface of Ueno.  Doing so allow design flexibility by allowing the conductive handle to serve as a human detection sensor rather designing in a separate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aerts et al., US Patent 9151089, teaches a controller apparatus and sensors for a vehicle door handle.
Barr et al., US PG Pub 20040155472, teaches a vehicle door handle assembly.
Claar et al., DE 3236201, teaches a vehicle door handle with electrical supply.
Freyholdt et al., US PG Pub 20060186992, teaches a device for locking and unlocking the door of a vehicle.
Garnault et al., US PG Pub 20040217601, teaches a motor vehicle door handle with sensor.
Hirota et al., US PG Pub 20040227374, teaches an outside handle device for a vehicle door.
Kerner, DE 102013014179, teaches a vehicle inner door handle with electrical controls.
Kobayashi et al., US PG Pub 20040251695, teaches a vehicle handle apparatus and connector mechanism.
Kress et al., DE 10206968, teaches a method for detecting operation of a door handle requiring a capacitive sensor.
Ieda et al., US PG Pub 20070096905, teaches a human body detecting device for vehicles.
Ieda et al., US Patent 7819442, teaches an apparatus for opening and closing a vehicle door with handle sensors.
Ieda et al., US PG Pub 20040066294, teaches a human body detecting device and vehicle door locking device.
LaBonde, US Patent 5654687, teaches a vehicle door latch handle with alarm interconnect.
Louvel, US PG Pub 20040177478, teaches a door handle equipped with an automatic retractable flap with sensor.
Marcarini et al., US Patent 6588813, teaches a vehicle door handle with sensor.
Mathofer, US Patent 6910303, teaches a device for actuating an electronic locking system in a vehicle door.
Muller et al., US Patent 7810856, teaches a vehicle locking system with a sensor.
Negoro et al., US PG Pub 20060197540, teaches a flap type handle having an electrostatic capacitance sensor.
Odahara et al., US PG Pub 20050218666, teaches a vehicle door handle apparatus.
Okada et al., US PG Pub 20110140479, teaches a vehicle door handle with an electromagnetic coupling device.
Patel et al., US PG Pub 20140000167, teaches a deployable door handle for vehicles.
Patel et al, US PG Pub 20130104459, teaches an electronic interior vehicle door release system.
Ruse, US PG Pub 20140292004, teaches vehicle door handle system with sensor.
Schenkewitz et al., US PG Pub 20150241195, teaches a capacitive sensing node integration to a surface of a mechanical part.
Schuetz, US PG Pub 20090309971, teaches a device for opening a vehicle lock and for capturing an image on the exterior of the vehicle.
Tateishi et al., USPG Pub 20120019014, teaches a vehicle door handle device with sensor.
Thomas, US PG Pub 20090039671, teaches a flush vehicle door handle.
Tsuchida et al., US PG Pub 20100264940, teaches a capacitance touch sensing device and vehicle door locking device.
Tyves et al., US Patent 6036244, teaches a vehicle door handle assembly.
Van de Boom et al., US Patent 6075294, teaches a motor vehicle locking system with handle sensors. 
Van Gastel et al., US PG Pub 20100271049, teaches sensor electronics in a vehicle door handle.
Van Wiemeersch et al., US PG Pub 20150330117, teaches a powered vehicle door latch and exterior handle with sensor.
Witte et al., US PG Pub 20100064587, teaches a vehicle door actuator with sensor.
Wittwer, US PG Pub 20030019261, teaches a flap style access system for vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/26/2021